Exhibit 10.18

AFFINIA GROUP HOLDINGS INC.

2005 STOCK INCENTIVE PLAN

 

1. Purpose of the Plan

The purpose of the Plan (as defined below) is to aid the Company (as defined
below) and its Affiliates (as defined below) in recruiting and retaining key
employees, directors, consultants or companies that employ selected outside
directors of outstanding ability and to motivate such employees, directors,
consultants or companies to exert their best efforts on behalf of the Company
and its Affiliates by providing incentives through the granting of Awards (as
defined below). The Company expects that it will benefit from the added interest
which such key employees, directors, consultants or companies will have in the
welfare of the Company as a result of their proprietary interest in the
Company’s success.

 

2. Definitions

The following capitalized terms used in the Plan have the respective meanings
set forth in this Section:

(a) Act: The Securities Exchange Act of 1934, as amended, or any successor
thereto.

(b) Affiliate: With respect to any Person, any other Person, directly or
indirectly, controlling, controlled by or under common control with such Person
or any other Person designated by the Committee in which any Person has an
interest.

(c) Award: Any Option, Stock Appreciation Right, or Other Stock-Based Award
granted pursuant to the Plan.

(d) Award Agreement: Any written agreement, contract, or other instrument or
document evidencing any Award, which may, but need not, be executed or
acknowledged by a Participant.

(e) Board: The Board of Directors of the Company.

(f) Change in Control: The occurrence of any of the following events (i) the
sale or disposition, in one or a series of related transactions, of all or
substantially all of the assets of the Company to any “person” or “group” (as
such terms are defined in Sections 13(d)(3) and 14(d)(2) of the Act) other than
Cypress or its controlled affiliates, (ii) any person or group, other than
Cypress or its controlled affiliates, is or becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Act), directly or indirectly, of more
than 50% of the total voting power of the voting stock of the Company, including
by way of merger, consolidation or otherwise and Cypress does not have the power
(by contract or otherwise) to appoint a majority of the members of the Board, or
(iii) any person or group, other than Cypress or its controlled affiliates, is
or becomes the “beneficial owner”, directly or indirectly, of more than 20% of
the total voting power of the voting stock of the Company directly or
indirectly, such person or group acquires more voting power in the Company than
Cypress or its controlled affiliates combined (including voting power held by
contract) and Cypress does not have the power (by contract or otherwise) to
appoint a majority of the members of the Board.



--------------------------------------------------------------------------------

(g) Code: The Internal Revenue Code of 1986, as amended, or any successor
thereto.

(h) Committee: A committee of the Board designated by the Board.

(i) Company: Affinia Group Holdings Inc.

(j) Cypress: Cypress Merchant Banking Partners II L.P., Cypress Merchant Banking
II C.V., 55th Street Partners II L.P. and Cypress Side-By-Side LLC.

(k) Effective Date: The date the Board adopts the Plan.

(l) Employment: (i) a Participant’s employment if the Participant is an employee
of the Company or any of its Affiliates, (ii) a Participant’s services as a
consultant, if the Participant is a consultant to the Company or any of its
Affiliates and (iii) a Participant’s services as an non-employee director, if
the Participant is a non-employee member of the Board or the board of directors
of an Affiliate; provided however that unless otherwise determined by the
Committee, a change in a Participant’s status from employee to non-employee
(other than a director of the Company or an Affiliate) shall constitute a
termination of employment hereunder.

(m) Fair Market Value: On a given date, (a) if there is a public market for the
Shares on such date, the average of the high and low closing bid prices of the
Shares on such stock exchange on which the Shares are principally trading on the
date in question, or, if there were no sales on such date, on the closest
preceding date on which there were sales of Shares or (ii) if there is no public
market for the Shares on such date, the fair market value of the Shares as
determined in good faith by the Board.

(n) ISO: An Option that is also an incentive stock option granted pursuant to
Section 6(d) of the Plan.

(o) Operating Company. Affinia Group Inc.

(p) Option: A stock option granted pursuant to Section 6 of the Plan.

(q) Option Price: The purchase price per Share of an Option, as determined
pursuant to Section 6(a) of the Plan.

(r) Other Stock-Based Award: Any award granted under Section 8 of the Plan.

(s) Participant: An employee, director, consultant or company that employs
selected outside directors of the Company or its Affiliates who is selected by
the Committee to participate in the Plan.

 

2



--------------------------------------------------------------------------------

(t) Person: Any individual, firm, corporation, partnership, limited liability
company, trust, incorporated or unincorporated association, joint venture, joint
stock company, governmental body or other entity of any kind.

(u) Plan: Affinia Group Holdings Inc. 2005 Stock Incentive Plan.

(v) Restrictive Covenant Agreement. A Confidentiality, Non-Competition and
Proprietary Information Agreement in form approved by the Board which, unless
otherwise determined by the Board, shall be entered into by each Participant who
is issued an Award hereunder.

(w) Shares: Shares of common stock of the Company.

(x) Stock Appreciation Right: Any right granted under Section 7 of the Plan.

(y) Stockholders Agreement. A Management Stockholder’s Agreement in form
approved by the Board which, unless otherwise determined by the Board, shall be
entered into by each Participant who is issued an Award hereunder.

(z) Subsidiary: A subsidiary corporation, as defined in Section 424(f) of the
Code (or any successor section thereto), of the Company.

 

3. Shares Subject to the Plan

The total number of Shares which may be issued under the Plan is 227,000. The
Shares may consist, in whole or in part, of unissued Shares or treasury Shares.
The issuance of Shares or the payment of cash upon the exercise of an Award
shall reduce the total number of Shares available under the Plan, as applicable.
Shares which are (i) subject to Awards (or portion thereof) that terminate or
lapse or (ii) delivered by the Participant or withheld by the Company to pay the
minimum statutory withholding rate in accordance with Section 4(d), in each
case, may be granted again under the Plan.

 

4. Administration

(a) The Plan shall be administered by the Committee, which may delegate its
duties and powers in whole or in part as it determines; provided, however, that
the Board may, in its sole discretion, take any action designated to the
Committee under this Plan as it may deem necessary.

(b) The Committee shall have the full power and authority to make, and establish
the terms and conditions of, any Award to any person eligible to be a
Participant, consistent with the provisions of the Plan and to waive any such
terms and conditions at any time (including, without limitation, accelerating or
waiving any vesting conditions or payment dates). Awards may, in the discretion
of the Committee, be made under the Plan in assumption of, or in substitution
for, outstanding awards previously granted by the Company or its Affiliates or a
company acquired by the Company or with which the Company combines. The number
of Shares underlying such substitute awards shall be counted against the
aggregate number of Shares available for Awards under the Plan.

 

3



--------------------------------------------------------------------------------

(c) The Committee is authorized to interpret the Plan, to establish, amend and
rescind any rules and regulations relating to the Plan, and to make any other
determinations that it, in good faith, deems necessary or desirable for the
administration of the Plan, and may delegate such authority, as it deems
appropriate. The Committee may correct any defect or supply any omission or
reconcile any inconsistency in the Plan in the manner and to the extent the
Committee deems necessary or desirable. Any decision of the Committee in the
interpretation and administration of the Plan, as described herein, shall lie
within its sole and absolute good faith discretion and shall be final,
conclusive and binding on all parties concerned (including, but not limited to,
Participants and their beneficiaries or successors).

(d) The Committee shall require payment of any amount it may determine to be
necessary to withhold for federal, state, local, or other taxes as a result of
the exercise, grant or vesting of an Award. Unless the Committee specifies
otherwise, the Participant may elect to pay a portion or all of such withholding
taxes by (i) delivery in Shares or (ii) having Shares withheld by the Company
with a Fair Market Value equal to the minimum statutory withholding rate from
any Shares that would have otherwise been received by the Participant.

 

5. Limitations

No Awards may be granted under the Plan after the tenth anniversary of the
Effective Date, but Awards theretofore granted may extend beyond that date.

 

6. Options

Options granted under the Plan shall be, as determined by the Committee,
non-qualified stock options or ISOs for federal income tax purposes, as
evidenced by the related Award Agreements, and shall be subject to the foregoing
and the following terms and conditions and to such other terms and conditions,
not inconsistent therewith, as the Committee shall determine:

(a) Option Price. The Option Price shall be determined by the Committee, but,
with respect to ISOs, shall not be less than 100% of the Fair Market Value of
the Shares on the date an Option is granted.

(b) Exercisability. Options granted under the Plan shall be exercisable at such
time and upon such terms and conditions as may be determined by the Committee,
but in no event shall an Option be exercisable more than ten years after the
date it is granted.

(c) Exercise of Options. Except as otherwise provided in the Plan or in an Award
Agreement, an Option may be exercised for all, or from time to time any part, of
the Shares for which it is then exercisable. For purposes of this Section 6, the
exercise date of an Option shall be the date a notice of exercise is received by
the Company, together with payment (or to the extent permitted by applicable
law, provision for payment) of the full purchase price in accordance with this
Section 6(c). The purchase price for the Shares as to which an Option is
exercised shall be paid to the Company as designated by the Committee, pursuant
to one or more of the following methods: (i) in cash, or its equivalent (e.g.,
by check), (ii) in Shares having a Fair Market Value equal to the aggregate
Option Price for the Shares being purchased to the Company and satisfying such
other requirements as may be imposed by the Committee; provided that such Shares
have been held by the Participant for no less than six months (or such other
period as

 

4



--------------------------------------------------------------------------------

established from time to time by the Committee or generally accepted accounting
principles); (iii) partly in cash and partly in such Shares; (iv) if there is a
public market for the Shares at such time, subject to such rules as may be
established by the Committee, through delivery of irrevocable instructions to a
broker to sell the Shares otherwise deliverable upon the exercise of the Option
and to deliver promptly to the Company an amount equal to the aggregate Option
Price for the shares being purchased or (v) such other method as approved by the
Committee. No Participant shall have any rights to dividends or other rights of
a stockholder with respect to Shares subject to an Option until the Participant
has given written notice of exercise of the Option, paid in full for such Shares
and, if applicable, has satisfied any other conditions imposed by the Committee
pursuant to the Plan.

(d) ISOs. The Committee may grant Options under the Plan that are intended to be
ISOs. Such ISOs shall comply with the requirements of Section 422 of the Code.
No ISO may be granted to any Participant who at the time of such grant is not an
employee of the Company or of any of its Subsidiaries. In addition, no ISO may
be granted to any Participant who at the time of such grant owns more than 10%
of the total combined voting power of all classes of stock of the Company or of
any of its Subsidiaries, unless (i) the Option Price for such ISO is at least
110% of the Fair Market Value of a Share on the date the ISO is granted and
(ii) the date on which such ISO terminates is a date not later than the day
preceding the fifth anniversary of the date on which the ISO is granted. Any
Participant who disposes of Shares acquired upon the exercise of an ISO either
(I) within two years after the date of grant of such ISO or (II) within one year
after the transfer of such Shares to the Participant, shall notify the Company
of such disposition and of the amount realized upon such disposition. All
Options granted under the Plan are intended to be non-qualified stock options,
unless the applicable Award Agreement expressly states that the Option is
intended to be an ISO. If an Option is intended to be an ISO, and if for any
reason such Option (or portion thereof) shall not qualify as an ISO, then, to
the extent of such nonqualification, such Option (or portion thereof) shall be
regarded as a non-qualified stock option granted under the Plan; provided that
such Option (or portion thereof) otherwise complies with the Plan’s requirements
relating to non-qualified stock options. In no event shall any member of the
Committee, the Company or any of its Affiliates (or their respective employees,
officers or directors) have any liability to any Participant (or any other
Person) due to the failure of an Option to qualify for any reason as an ISO.

(e) Attestation. Wherever in this Plan or any Award Agreement a Participant is
permitted to pay the Option Price or taxes relating to the exercise of an Option
by delivering Shares, the Participant may, subject to procedures satisfactory to
the Committee, satisfy such delivery requirement by presenting proof of
beneficial ownership of such Shares, in which case the Company shall treat the
Option as exercised without further payment and shall withhold such number of
Shares from the Shares acquired by the exercise of the Option.

 

7. Stock Appreciation Rights

(a) Grants. The Committee may grant (i) a Stock Appreciation Right independent
of an Option or (ii) a Stock Appreciation Right in connection with an Option, or
a portion thereof. A Stock Appreciation Right granted pursuant to clause (ii) of
the preceding sentence (A) may be granted at the time the related Option is
granted or at any time prior to the exercise or cancellation of the

 

5



--------------------------------------------------------------------------------

related Option, (B) shall cover the same number of Shares covered by an Option
(or such lesser number of Shares as the Committee may determine) and (C) shall
be subject to the same terms and conditions as such Option except for such
additional limitations as are contemplated by this Section 7 (or such additional
limitations as may be included in an Award agreement).

(b) Terms. The exercise price per Share of a Stock Appreciation Right shall be
an amount determined by the Committee but in no event shall such amount be less
than the Fair Market Value of a Share on the date the Stock Appreciation Right
is granted; provided, however, that notwithstanding the foregoing in the case of
a Stock Appreciation Right granted in conjunction with an Option, or a portion
thereof, the exercise price may not be less than the Option Price of the related
Option. Each Stock Appreciation Right granted independent of an Option shall
entitle a Participant upon exercise to an amount equal to (i) the excess of
(A) the Fair Market Value on the exercise date of one Share over (B) the
exercise price per Share, times (ii) the number of Shares covered by the Stock
Appreciation Right. Each Stock Appreciation Right granted in conjunction with an
Option, or a portion thereof, shall entitle a Participant to surrender to the
Company the unexercised Option, or any portion thereof, and to receive from the
Company in exchange therefor an amount equal to (i) the excess of (A) the Fair
Market Value on the exercise date of one Share over (B) the Option Price per
Share, times (ii) the number of Shares covered by the Option, or portion
thereof, which is surrendered. Payment shall be made in Shares or in cash, or
partly in Shares and partly in cash (any such Shares valued at such Fair Market
Value), all as shall be determined by the Committee. Stock Appreciation Rights
may be exercised from time to time upon actual receipt by the Company of written
notice of exercise stating the number of Shares with respect to which the Stock
Appreciation Right is being exercised. The date a notice of exercise is received
by the Company shall be the exercise date. No fractional Shares will be issued
in payment for Stock Appreciation Rights, but instead cash will be paid for a
fraction or, if the Committee should so determine, the number of Shares will be
rounded downward to the next whole Share.

(c) Limitations. The Committee may impose, in its discretion, such conditions
upon the exercisability or transferability of Stock Appreciation Rights as it
may deem fit.

 

8. Other Stock-Based Awards.

The Committee, in its sole discretion, may grant Awards of Shares, Awards of
restricted Shares, Awards of phantom stock units and other Awards that are
valued in whole or in part by reference to, or are otherwise based on the Fair
Market Value of, Shares (“Other Stock-Based Awards”). Such Other Stock-Based
Awards shall be in such form, and dependent on such conditions, as the Committee
shall determine, including, without limitation, the right to receive one or more
Shares (or the equivalent cash value of such Shares) upon the completion of a
specified period of service, the occurrence of an event and/or the attainment of
performance objectives. Other Stock-Based Awards may be granted alone or in
addition to any other Awards granted under the Plan. Subject to the provisions
of the Plan, the Committee shall determine: (a) the number of Shares to be
awarded under (or otherwise related to) such Other Stock-Based Awards;
(b) whether such Other Stock-Based Awards shall be settled in cash, Shares or a
combination of cash and Shares; and (c) all other terms and conditions of such
Other Stock-Based Awards (including, without limitation, the vesting provisions
thereof and provisions ensuring that all Shares so awarded and issued shall be
fully paid and non-assessable).

 

6



--------------------------------------------------------------------------------

9. Adjustments Upon Certain Events

Notwithstanding any other provisions in the Plan to the contrary, the following
provisions shall apply to all Awards granted under the Plan:

(a) Generally. In the event of any change in the outstanding Shares after the
Effective Date by reason of any Share dividend or split, reorganization,
recapitalization, merger, consolidation, spin-off, combination or transaction or
exchange of Shares or other corporate exchange, or any distribution to
shareholders of Shares other than regular cash dividends or any transaction
similar to the foregoing, the Committee shall make such substitution or
adjustment, if any, as it deems to be equitable, as to (i) the number or kind of
Shares or other securities issued or reserved for issuance pursuant to the Plan
or pursuant to outstanding Awards, (ii) the Option Price or exercise price of
any Stock Appreciation Right and/or (iii) any other affected terms of such
Awards.

(b) Change in Control. In the event of a Change in Control after the Effective
Date, the Committee may, in its sole discretion, provide for the (i) termination
of an Award upon the consummation of the Change in Control, but only if such
Award has vested and been paid out or the Participant has been permitted to
exercise the Option or Stock Appreciation Right in full for a period of not less
than 30 days prior to the Change in Control, (ii) acceleration of all or any
portion of an Award, (iii) payment of a cash amount in exchange for the
cancellation of an Award (to the extent permissible under Section 409A of the
Code), which, in the case of Options and Stock Appreciation Rights, may equal
the excess, if any, of the Fair Market Value of the Shares subject to such
Options or Stock Appreciation Rights over the aggregate Option Price or grant
price of such Option or Stock Appreciation Rights, and/or (iv) issuance of
substitute Awards that will substantially preserve the otherwise applicable
terms of any affected Awards previously granted hereunder.

 

10. No Right to Employment or Awards

The granting of an Award under the Plan shall impose no obligation on the
Company or any of its Affiliates to continue the Employment of a Participant and
shall not lessen or affect the Company’s or its Affiliates’ rights to terminate
the Employment of such Participant. No Participant or other Person shall have
any claim to be granted any Award, and there is no obligation for uniformity of
treatment of Participants or holders or beneficiaries of Awards. The terms and
conditions of Awards and the Committee’s determinations and interpretations with
respect thereto need not be the same with respect to each Participant (whether
or not such Participants are similarly situated).

 

11. Successors and Assigns

The Plan shall be binding on all successors and assigns of the Company and a
Participant, including without limitation, the estate of such Participant and
the executor, administrator or trustee of such estate, or any receiver or
trustee in bankruptcy or representative of the Participant’s creditors.

 

7



--------------------------------------------------------------------------------

12. Nontransferability of Awards

Unless otherwise determined by the Committee, an Award shall not be transferable
or assignable by the Participant other than by will or by the laws of descent
and distribution. An Award exercisable after the death of a Participant may be
exercised by the legatees, personal representatives or distributees of the
Participant.

 

13. Awards Subject to the Plan.

In the event of a conflict between any term or provision contained in the Plan
and a term or provision in any Award Agreement, the applicable terms and
provisions of the Plan will govern and prevail.

 

14. Severability.

If any provision of the Plan or any Award is, becomes or is deemed to be
invalid, illegal, or unenforceable in any jurisdiction or as to any Person or
Award, or would disqualify the Plan or any Award under any law deemed applicable
by the Committee, such provision shall be construed or deemed amended to conform
to the applicable laws, or if it cannot be construed or deemed amended without,
in the determination of the Committee, materially altering the intent of the
Plan or the Award, such provision shall be stricken as to such jurisdiction,
Person or Award and the remainder of the Plan and any such Award shall remain in
full force and effect.

 

15. Amendments or Termination

(a) Amendments or Termination of the Plan. The Committee may amend, alter or
discontinue the Plan, but no amendment, alteration or discontinuation shall be
made, without the written consent of a Participant, if such action would
diminish any of the rights of the Participant under any Award theretofore
granted to such Participant under the Plan; provided, however, that the
Committee may amend the Plan in such manner as it deems necessary to permit the
granting of Awards meeting the requirements of the Code or other applicable
laws.

(b) Amendments to Awards. The Committee may waive any conditions or rights
under, amend any terms of, or alter, suspend, discontinue, cancel or terminate,
any Award theretofore granted, prospectively or retroactively; provided that no
waiver, amendment, alteration, suspension, discontinuation, cancellation or
termination shall impair the rights of any Participant or any holder or
beneficiary of any Award theretofore granted without the consent of the affected
Participant, holder or beneficiary.

 

16. Other Benefit Plans

All Awards shall constitute a special incentive payment to the Participant and
shall not be taken into account in computing the amount of salary or
compensation of the Participant for the purpose of determining any benefits
under any pension, retirement, profit-sharing, bonus, life insurance or other
benefit plan of the Company or under any agreement between the Company and the
Participant, unless such plan or agreement specifically provides otherwise.

 

8



--------------------------------------------------------------------------------

17. Choice of Law

The Plan shall be governed by and construed in accordance with the laws of the
State of New York without regard to conflicts of laws, and except as otherwise
provided in the pertinent Award Agreement, any and all disputes between a
Participant and the Company or any Affiliate relating to an Award shall be
brought only in a state or federal court of competent jurisdiction sitting in
New York, New York.

 

18. Effectiveness of the Plan

The Plan shall be effective as of the Effective Date.

 

19. Stockholders Agreement.

Unless otherwise determined by the Board, all Shares issued under the Plan shall
be held by a Participant subject to the terms of the Stockholders Agreement.

 

20. Restrictive Covenant Agreement.

Unless otherwise determined by the Board, each Participant shall, as a condition
to, and in consideration for being granted an Award hereunder, enter into the
Restrictive Covenant Agreement. The Committee shall have the right to cancel,
rescind, suspend, withhold or otherwise limit or restrict any unexercised,
unexpired, unpaid, or deferred Award (whether or not vested) at any time if the
Participant violates the Restrictive Covenant Agreement. Upon exercise of, or
payment or delivery pursuant to, an Award, the Participant shall certify in a
manner acceptable to the Committee that the Participant is in compliance with
the terms and conditions of the Restrictive Covenant Agreement. In the event the
Participant violates the Restrictive Covenant Agreement, any exercise of, or
payment or delivery pursuant to, an Award, may be rescinded by the Committee in
its discretion. In the event of any such rescission, the Participant shall pay
to the Company the amount of any gain realized in connection with, or as a
result of, the rescinded exercise, payment or delivery, in such manner and on
such terms and conditions as may be required by the Committee, and the Company
shall be entitled to set-off against the amount of any such gain any amount owed
to the Participant by the Company or any of its Affiliates.

 

9